Citation Nr: 0209834	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  97-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) for post-
operative residuals of left carpal tunnel release, associated 
with VA surgery in November 1991, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and her son


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The veteran had active duty from October 1943 to December 
1945.  He died in February 1995.  The appellant is his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
from the RO in Newark, New Jersey.  In November 1999, a 
hearing was held before a Board Member who is no longer at 
the Board.  In February 2000, that Board member remanded this 
matter to the RO for additional development.  In a June 2002 
letter, the Board advised the appellant that the Board Member 
who conducted the November 1999 hearing was no longer 
employed by the Board, and advised her of her right to have 
another hearing.  She submitted a letter indicating that she 
desired another hearing.      

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and ask her to clarify whether she 
desires a Travel Board hearing at the RO, 
or whether she desires to have a 
videoconference hearing.

2.  After her response is received, the 
RO should then  schedule the appellant 
for a hearing, in accordance with her 
expressed desires.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


